Cite as 2016 Ark. 331

                    SUPREME COURT OF ARKANSAS

                                                 Opinion Delivered   October 6, 2016

 IN RE COMMITTEE ON CHILD
 SUPPORT




                                       PER CURIAM
       Circuit Judge Kenny Johnson of Warren and Mark D’Auteuil, Esq., of Russellville

are reappointed to the Supreme Court Committee on Child Support for four-year terms to

expire on November 30, 2020. Court of Appeals Judge Rita Gruber of North Little Rock,

James A. McLarty III, Esq., of Newport, and Barbara Morris-Williams, Esq., of Little Rock

have each served two terms; however, in light of the fact that they have spent considerable

time on the committee’s latest project and it is at a critical stage, they are reappointed for an

additional one-year term to expire on November 30, 2017. The court thanks them for

their continued service.